Citation Nr: 0835247	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
several issues.  A notice of disagreement was received in 
December 2003, a statement of the case was issued in May 
2004, and a substantive appeal was received in June 2004.  

The September 2003 rating decision also denied service 
connection for hypertension, but this benefit was 
subsequently granted by rating decision in January 2007.  The 
issue of service connection for hypertension is therefore no 
longer in appellate status. 


FINDING OF FACT

Hearing loss disability was noted at the time of the 
veteran's entry into service and there was no increase in the 
severity of this disability during service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2003.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
Board acknowledges that the veteran's post-service VA medical 
records are not on file with regard to the period from 
January 2002 to January 2003.  Due to the missing VA 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a report of VA 
examination performed in April 2004.  The examination report 
obtained is fully adequate; it is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic disorders of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

A service Report of Medical Examination dated in September 
1968 for induction purposes reflects that the veteran 
underwent audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
40
45
LEFT
5
0
0
40
35

The examiner diagnosed defective hearing and did not consider 
it disqualifying.  

It is readily clear that pre-existing hearing loss was noted 
upon entry into service.  In this regard, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Since preexisting bilateral hearing loss was noted at the 
time of entry into service, the veteran is not entitled to 
the presumption of soundness.  Instead, the question becomes 
whether this preexisting disability was aggravated during 
service.

Subsequent service medical records do not include any 
references to complaints or findings of hearing loss.  A 
service Report of Medical Examination dated in June 1971 for 
separation purposes reflects that the veteran's ears were 
clinically evaluated as normal.  A service Report of Medical 
History dated in June 1971 reflects that the veteran did not 
report any ear trouble.  In fact, it appears that he 
expressly denied hearing loss.

VA outpatient treatment records dated in April 2003 reflect 
that the veteran was diagnosed with severe bilateral hearing 
loss.  

The veteran underwent a VA examination in April 2004.  He 
reported detailed noise exposure from a combination of 
artillery fire while in Vietnam and also armored vehicles 
while at Fort Hood.  He stated that at times he wore ear 
protection and that at other times he did not.  He claimed 
that he noticed hearing loss while on active duty in 1971 
while he was at Fort Hood, at which time his hearing would 
come and go.  He reported a popping sensation would occur.  
He denied seeking medical help at that time.  He reported a 
history of permanent hearing loss, which was progressive for 
the previous 10 years.  He denied significant nonmilitary 
noise exposure either before active duty service or 
subsequent to active duty service.  

Speech recognition testing showed scores of 84 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows, with a right ear average of 56 
decibels and a left ear average of 55 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
60
60
65
LEFT
25
50
60
55
55

The examiner diagnosed bilateral mid range hearing loss.  The 
examiner noted that review of service medical records was 
negative for hearing loss or treatment for hearing loss.  The 
examiner opined that it is less likely than not that the 
veteran's current hearing loss is related to military 
service.  The examiner reasoned that, although the veteran 
was noted to have a preexisting hearing loss present at 
induction to active duty, the veteran was noted to have 
normal audiometric thresholds at separation from active 
service.  Therefore, it would seem apparent that there is no 
evidence either in the record or history of hearing loss to 
indicate that aggravation of preexisting hearing loss was 
incurred while on active duty.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  There is no persuasive evidence to 
suggest any increase in the severity of the veteran's 
bilateral hearing loss during active service.  It is clear 
that the veteran had bilateral hearing loss upon entry into 
service.  It also is clear that current objective examination 
has identified bilateral hearing loss.  There is no favorable 
evidence that bilateral hearing loss was aggravated during 
service, however, as the VA examiner found in April 2004 that 
the veteran's current bilateral hearing loss was less likely 
than not aggravated by service.  This opinion if fully 
consistent with and supported by the service medical records 
and report of separation examination. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


